Citation Nr: 0309878	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-08 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for neurological 
impairment of the lower extremities, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran,  M.C. and D.C.


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision from the Department of Veterans 
Affairs (VA) Regional Office in Atlanta, Georgia (RO) which 
denied an increased evaluation for the service-connected 
disability at issue.  The Board notes that this case involves 
a rebuilt claims file.

The veteran provided sworn testimony at a personal hearing 
which was chaired by the undersigned at the RO in June 2002.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) was denied by rating decision in February 
2001, and a Notice of Disagreement was received from the 
veteran on the issue in July 2001.  In a statement received 
from the veteran in October 2001, he withdrew his Notice of 
Disagreement on the TDIU issue.  Consequently, the TDIU issue 
is not currently before the Board.


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA imposed obligations on VA when 
adjudicating veterans' claims.  In particular, VA must inform 
the claimant of information that is necessary to substantiate 
the claim for benefits.  See 38 U.S.C.A. § 5103.   The 
amended duty to notify also requires VA to notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by the Secretary on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA also sets out in detail VA's duty to assist a 
claimant in the development of claims for VA benefits.  

In the veteran's case, the RO has not fully complied with the 
duty to notify under the VCAA.  That is, there is no notice 
to the veteran of the division of responsibilities between 
the veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio, supra.  

A recent decision of the U. S. Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to  
the notice required under the VCAA, this may no longer be 
cured by the Board.  Accordingly, the Board must remand the 
case to the RO because the record does not show that he was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.    

In addition, in October 2002, the Board undertook additional 
development in this case pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  The development action requested by 
the Board has resulted in the receipt by the Board of a 
January 2003 VA examination report.  
 
In the above noted Disabled American Veterans case, 
promulgated after the Board's development action referred to 
above, the Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial 
consideration.  Accordingly, this case must be remanded to 
the RO so that the RO may consider the additional VA 
examination report noted above.  Under these circumstances, 
it would potentially be prejudicial to the veteran if the 
Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all notification  
required by the VCAA is completed.  The RO should 
also review the file in order to determine if 
additional evidentiary development is necessary and 
if so undertake such development.  If any records 
sought are not obtained, the RO should notify the 
veteran of the records that were not obtained, 
explain the efforts taken to obtain them, and 
describe further action to be taken.  

2.  Thereafter, the RO should readjudicate the 
veteran's claim, taking into consideration any and 
all evidence which has been added to the record 
since its last adjudicative action.  The RO should 
also consider whether the assignment of another 
diagnostic code, such as Diagnostic Code 5293, is 
appropriate.  If the benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided a Supplemental Statement of the 
Case that contains notice of all relevant actions 
taken on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The Board additionally wishes to note that it attempted to 
have this case 
resolved as expeditiously as possible, but because of the 
recent decision of the Federal Circuit in the DAV case it is 
obligated to return this case to the RO for the proceedings 
outlined above.  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



